In an action to recover damages for personal injuries, the defendant Jacqueline Soley appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated October 1, 2003, as denied her cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
*365Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, the complaint and all cross claims insofar as asserted against the appellant are dismissed, and the action against the remaining defendants is severed.
In opposition to the appellant’s prima facie demonstration of entitlement to judgment as a matter of law dismissing the complaint and all cross claims insofar as asserted against her, no triable issue of fact was raised that she either created the alleged dangerous and defective condition, or had actual or constructive notice thereof, and a reasonable time to remedy it (see Bluman v Freeport Union Free School Dist., 5 AD3d 341 [2004]; Lee v Bethel First Pentecostal Church of Am., 304 AD2d 798 [2003]; Batista v Mohabir, 291 AD2d 365 [2002]). Thus, the Supreme Court should have granted the appellant’s cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her. Ritter, J.P., S. Miller, Mastro and Fisher, JJ., concur.